Kincheloe, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed, subject to the approval of the court, that the merchandise and issues in the appeals for reappraisement listed in the attached schedule, which schedule is made a part of this stipulation, are the same in all material respects as the merchandise and issues decided in United States v. Stephen Rug Mills, Reap. Dec. 6283, and that the record in said case may be Incorporated herein. •
It is further stipulated and agreed that the entered values of the merchandise involved in each of the cases enumerated in the attached schedule are equal to the price, at the time of exportation of such merchandise to the United States, at which such or similar merchandise is freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, and that there is no foreign value of such or similar merchandise.
It is further stipulated and agreed that these cases may be submitted on the foregoing stipulation.
On tbe agreed facts I find tbe export value, as tbat value is defined in section 402 (d) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of tbe value of tbe merchandise here involved, and tbat such values are tbe entered values.
Judgment will be rendered accordingly.